United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10937
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHARLES EUBANKS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:93-CR-42-7-A
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Charles Eubanks has appealed the district court’s judgment

revoking his supervised release and imposing a 24-month term of

imprisonment.   Eubanks contends that his rights to grand jury

indictment and a jury trial were violated, in light of Blakely v.

Washington, 542 U.S. 296 (2004), and United States v. Booker, 543

U.S. 220, 125 S. Ct. 738 (2005).   He complains that the total

sentence imposed by the district court exceeded the sentence he

could have received under the Sentencing Guidelines for the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10937
                                 - 2 -

offense of conviction and that the additional sentence was

imposed on the basis of facts found by the district court by a

preponderance of the evidence instead of by a jury beyond a

reasonable doubt.   These issues are without merit.   See United

States v. Hinson, 429 F.3d 114, 116–19 (5th Cir. 2005); see also

Booker, 125 S. Ct. at 764.    The sentence was not imposed in

violation of law and was neither unreasonable nor plainly

unreasonable under the facts of this case.    See Hinson, 429 F.3d

at 119–20; see also 18 U.S.C. §§ 3559(a)(3) & 3583(e)(3).

     AFFIRMED.